                    Case 1:18-cv-00675-LY Document 32 Filed 02/24/20 Page 1 of 1

                                            ABSTRACT OF JUDGMENT

                                                        NOTICE

Pursuant to Title 28, United States Code, Section 3201, this judgment, upon the filing of this abstract in the manner in
which a notice of tax lien would be filed under paragraphs (1) and (2) of 26 U.S.C. §6323(f), creates a lien on all real
property of the defendant(s) and has priority over all other liens or encumbrances which are perfected later in time. The
lien created by this section is effective, unless satisfied, for a period of 20 years and may be renewed by filing a notice
of renewal. If such notice of renewal is filed before the expiration of the 20 year period to prevent the expiration of the
lien and the court approves the renewal, the lien shall relate back to the date the judgment is filed.


Names and Addresses of Parties against whom                    Names of Parties in whose favor judgments have been
judgments have been obtained                                   obtained
Walter Olenick                                                  UNITED STATES OF AMERICA

 SS: ***** 1848                                                 COURT NUMBER

                                                                USAO No.: 2015A64268




         Amount of Judgment                  Names of Creditors? Attorneys                   Date Docketed
                                                     and Return to:
 $15,000.00                                  United States Attorney
Plus Interest and Costs                      Financial Litigation Unit
                                             601 N.W. Loop 410, Suite 600          October 24, 2019
                                             SanAntonio,TX 78216
                                             Attn: Martha Fowler



UNITED STATES OF AMERICA, CLERK'S OFFICE
U.S. DISTRICT COURT FOR THE WESTERN DISTRICT OF TEXAS.

      I CERTIFY, That the foregoing is a correct Abstract    of the Judgment entered or registered by this Court.

                                                                      ALLSI-fr\                                  ,   Texas
                                                                                      2Af
                                                                        r(uo-n1
                                                               JEANETTE CLACK, CLERK

                                                               BCUTh& 7)'iL31O                        ,   Deputy Clerk
                                                               Printed NameTI1Ji fl&               LESc
